Exhibit 10.2 



EXECUTIVE EMPLOYMENT AGREEMENT


             THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), effective
October ___, 2009 (“Effective Date”), is made between Golden Eagle
International, Inc., a Colorado corporation (“Employer”), and Terry C. Turner
(“Executive”), but the effectiveness of its terms is subject to approval by the
shareholders of the Employer as set forth in Section 22, below.
 
RECITALS
 
WHEREAS, the Board of Directors of Employer desires to provide for the continued
employment of Executive.  Executive is willing to commit himself to continue to
serve Employer, on the terms and conditions herein provided, although this
Agreement may be amended at any time by written agreement among the parties; and
 
WHEREAS, in order to effect the foregoing, Employer and Executive wish to enter
into this Agreement on the terms and conditions set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:
 
1.           Employment.  Employer hereby employs Executive, and Executive
agrees to be employed as President and Chief Executive Officer.  Executive will
report to the Board of Directors.  Changes may be made from time to time by
Employer, in its sole discretion, to the duties, reporting relationships and
title of Executive.  Executive will devote full time and attention to achieving
the purposes and discharging the responsibilities of his position.  Executive
will comply with all rules, policies and procedures of Employer as modified from
time to time, including without limitation, rules and procedures set forth in
the Employer’s employee manuals and handbooks, supervisor’s manuals and
operating manuals.  Executive will perform all of Executive’s responsibilities
in compliance with all applicable laws and will ensure that the operations that
Executive manages are in compliance with all applicable laws.  During
Executive’s employment, Executive will not engage in any other business activity
that, in the reasonable judgment of the Board of Directors, conflicts with the
duties of Executive under this Agreement, whether or not such activity is
pursued for gain, profit or other pecuniary advantage.
 
2.           Term of Employment.  The term of employment (“Term”) shall be for
three years from the Effective Date unless terminated earlier in accordance with
the terms and conditions of this Agreement or unless the shareholders of the
Employer do not approve this Agreement by not later than October 7, 2010 as
required by Section 22 hereof (at which time this Agreement will terminate
automatically without liability of either the Employer to the Executive or the
Executive to the Employer if the shareholders o the Employer have not approved
its terms by such date.  Assuming the approval by the shareholders of the terms
of this Agreement, following expiration of the Term as set forth above the Term
of this Agreement will automatically renew for successive one-year terms unless
and until the Employer or the Employee provides notice at least 60 days in
advance of the expiration of the current Term that the Employer or the Employee
will not accept a renewal term.
 
 
1

--------------------------------------------------------------------------------


3.           Compensation.  For the duration of Executive’s employment
hereunder, the Executive will be entitled to compensation that will be computed
and paid pursuant to the following subparagraphs.
 
3.1           Base Salary.  Employer will pay to Executive a base salary (“Base
Salary”) at an annual rate of $180,000.00, subject to withholdings, ratably in
accordance with Employer’s policies, so long as Executive remains
employed.  Executive’s Base Salary will be reviewed annually during the term of
Executive’s employment and may be adjusted based on such review.  Any increase
made to the Base Salary shall be in the sole discretion of
Employer.  Executive’s Base Salary will not be reduced by Employer unless a
material adverse change in the financial condition or operations of Employer has
occurred or unless Executive’s responsibilities are altered to reflect less
responsibility.
 
3.2           Discretionary Cash Bonus.  Executive shall be eligible for a
discretionary cash bonus (“Cash Bonus”) equal to an amount as determined by the
Compensation Committee of the Board of Directors (the “Committee,” which term,
when used herein, shall include the entire Board of Directors in the absence of
a Compensation Committee) and shall be based on the condition of Employer’s
business and results of operations, the Committee’s evaluation of Executive’s
individual performance for the relevant period, and the satisfaction of goals
that may be established by the Committee.  Each Cash Bonus shall be paid in the
Committee’s discretion.
 
3.4           Equity-based Compensation.  Executive shall be entitled to
participate in all equity-based compensation plans offered by Employer and as
determined by the Committee.  Executive understand that as of the date of this
Agreement, the only equity-based plan offered by Employer is the Incentive Share
Option Plan.
 
3.5           Performance Standards.  The Executive and the Employer agree that
the Executive’s discretionary cash bonus and equity-based compensation will be
based on the Executive’s and the Employer’s achievement of performance goals
that may be established by the Committee after discussion with the Executive and
his supervisors (if any).  Until the Employer and the Committee establish
performance goals, the Executive’s discretionary cash bonus and equity based
compensation will be wholly discretionary.
 
4.           Other Benefits.
 
4.1           Certain Benefits.  Executive will be eligible to participate in
all employee benefit programs established by Employer that are applicable to
management personnel on a basis commensurate with Executive’s position and in
accordance with Employer’s policies from time to time, but nothing herein shall
require the adoption or maintenance of any such plan.  Notwithstanding the
foregoing, Employer shall provide full medical and dental insurance coverage for
Executive.  Employer shall also provide to Executive one parking space near
Employer’s corporate office on a yearly basis, and Employer will pay all related
parking fees.
 
 
2

--------------------------------------------------------------------------------


4.2           Vacations, Holidays and Expenses.  For the duration of Executive’s
employment hereunder, Executive will be provided such holidays, sick leave and
vacation as Employer makes available to its management level employees
generally.  Employer will reimburse Executive in accordance with company
policies and procedures for reasonable expenses necessarily incurred in the
performance of duties hereunder against appropriate receipts and vouchers
indicating the specific business purpose for each such expenditure.
 
4.3           Right of Set-off.  By accepting this Agreement, Executive consents
to a deduction from any amounts Employer owes Executive from time to time
(including amounts owed to Executive as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Executive by
Employer), to the extent of the amounts Executive owes to Employer.  Whether or
not Employer elects to make any set-off in whole or in part, if Employer does
not recover by means of set-off the full amount Executive owes it, calculated as
set forth above, Executive agrees to pay immediately the unpaid balance to
Employer.
 
5.           Termination or Discharge By Employer.
 
                                5.1           For Cause.  Employer will have the
right to immediately terminate Executive’s services and this Agreement for
“Cause.”  “Cause” shall be determined in the discretion of Employer, and shall
mean Executive:  (i) has engaged in gross negligence,  incompetence or willful
misconduct in the performance of his duties, (ii) has refused, without proper
reason, to perform his duties, (iii) has willfully engaged in conduct that is
materially injurious to Employer or its subsidiaries (monetarily or otherwise),
(iv) has committed an act of fraud, embezzlement or willful breach of a
fiduciary duty to Employer or an affiliate (including the unauthorized
disclosure of Confidential Information, as such term is defined in Section 8 of
this Agreement, or the unauthorized disclosure of proprietary material
information of Employer or an affiliate) or, (v) has been convicted of (or
pleaded no contest to) a crime involving fraud, dishonesty or moral turpitude or
any felony.
 
Upon termination of Executive’s employment hereunder for Cause, Executive will
have no rights to any unvested benefits or any other compensation or payments
after the termination date.
 
5.2           Without Cause, Death, or Disability.  Employer may terminate
Executive’s employment under this Agreement without Cause and without advance
notice; provided, however, that if the termination by Employer without Cause is
prior to expiration of the original term, or if Executive’s employment is
terminated by Executive’s death or disability, Employer will pay, as severance
pay, Executive’s Base Salary at the rate in effect on the termination date for a
period of 6 months, plus one month for each year that Executive has been with
the Company, or through expiration of the original term, whichever is a shorter
period of time; provided, however, that in any event the Executive shall be
entitled to a minimum of 12 months of severance pay.
 
 
3

--------------------------------------------------------------------------------


(a)           Such payments will be made no later than 60 days following the
date of Termination of Executive, and will be subject to all appropriate
deductions and withholdings.  Upon termination of Executive without Cause or for
death or disability, all unvested benefits (whether equity or cash benefits and
bonuses) previously granted to the Executive will vest immediately upon such
termination.
 
(b)           For purposes of this Agreement, “disability” means the incapacity
or inability of Executive, whether due to accident, sickness or otherwise, as
determined by a medical doctor acceptable to the Board of Directors of Employer
and confirmed in writing by such doctor, to perform the essential functions of
Executive’s position under this Agreement, with or without reasonable
accommodation for an aggregate of 90 days during any period of 180 consecutive
days, or such longer period as may be required under applicable law.
 
(c)           Notwithstanding the foregoing, in the event of a termination by
Employer without Cause during the 12-month period following a “Change of
Control,” as defined under Section 6.2 below, then the compensation to Executive
provided under Section 6.2 shall govern. The Executive agrees that his
eligibility to receive any and all amounts described in this Section 5.2 shall
be subject to and contingent upon the Executive’s execution of a full and
complete general release in favor of Employer and its affiliated persons and
entities, reasonably satisfactory to Employer in its sole discretion.
 
6.           Termination By Executive.
 
6.1           Termination By Executive for Good Reason.  Executive shall have
the right to terminate this Agreement for “Good Reason.”  “Good Reason” shall
mean any one of the conditions set forth below, provided that Executive must
provide notice to the Employer within ninety (90) days of the existence of such
condition and the Employer will have thirty (30) days from receipt of such
notice to remedy the condition.  If the condition is not remedied within such 30
day period, the following conditions will constitute “Good Reason”:
 
 
(i)  Employer’s material breach of the terms of this Agreement or any other
written agreement between Executive and Employer;



 
(ii) the assignment to Executive (without the Executive’s consent) of any duties
that are substantially inconsistent with or materially diminish Executive’s
position, as such position was defined on the Effective Date of this Agreement
or immediately prior to a Change of Control, as such term is defined in Section
6.2 of this Agreement; or



 
(iii) a requirement that Executive (without the Executive’s consent) be based at
any office or location more than 50 miles from Executive’s primary work
location, as such position was defined on the Effective Date of this Agreement
or immediately prior to a Change of Control, as such term is defined in Section
6.2 of this Agreement (not including reasonable travel by the Executive
consistent with the travel obligations of similar executives holding similar
positions with similar responsibilities).

 
 
4
 

--------------------------------------------------------------------------------


In the event Executive terminates this Agreement for Good Reason, compensation
shall be provided to the Executive in such amounts and on such terms as set
forth in Section 6.2 of this Agreement.  Notwithstanding the foregoing, in the
event that the Executive’s employment is terminated for any reason other than
for Cause or as a result of the Executive’s death or disability (and for
clarity, shall include termination by Executive for Good Reason), during the
12-month period following a Change of Control, then the compensation to
Executive provided under Section 6.2 shall govern.
 
6.2           Termination by Executive due to Change of Control.  For purposes
of this Agreement, a “Change of Control” shall mean the happening of any of the
following:
 
(i) Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Employer representing more than 50% of
the total voting power represented by Employer’s then outstanding voting
securities without the approval of not fewer than two-thirds of the Board of
Directors of Employer voting on such matter, unless the Board of Directors
specifically designates such acquisition to be a change of control;
 
(ii) A merger or consolidation of Employer whether or not approved by the Board
of Directors of Employer, other than a merger or consolidation that would result
in the voting securities of Employer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
or into voting securities of the surviving entity) at least 50% of the total
voting power represented by the voting securities of Employer or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of Employer approve a plan of complete liquidation of Employer or
an agreement for the sale or disposition by Employer of all or substantially all
of Employer’s assets; or
 
(iii) As result of the election of members to the Board of Directors, a majority
of the Board of Directors consists of persons who are not members of the Board
of Directors as of the Effective Date (including Executive as a member of the
Board of Directors as of the Effective Date), except in the event that such
slate of directors is proposed by the Committee.
 
In the event that Executive’s employment is terminated for any reason (not
including, however, a termination by the Employer for Cause or a termination as
a result of the Executive’s death or disability (and for clarity, shall include
termination by Executive for Good Reason)) during the 12-month period following
a Change of Control, Employer shall pay Executive, within 60 days following the
date of such termination, a cash severance payment in a lump sum in an amount
equal to that severance pay to which Executive would be entitled under paragraph
5.2, or 2 times the sum of (a) the current annual base salary of the Executive
and (b) the amount of the most recent discretionary bonus paid to the Executive
pursuant to Section 3.2 of this Agreement less applicable withholding, whichever
sum is greater.  In addition, in the event of a Change of Control, all of
Executive’s equity-based compensation shall immediately vest regardless whether
the Executive is retained by the Employer or successor following the Change of
Control.
 
 
5

--------------------------------------------------------------------------------


7.           Covenant Not To Compete.  A restricted period (“Restricted Period”)
shall exist during Executive’s continued employment hereunder and during the
twelve-month period following termination of Executive’s employment for any
reason other than a Change of Control, Termination By Executive For Good Reason,
or Termination by the Employer Without Cause or for Disability, in which case
the Restricted Period is six months.  During this Restricted Period, Executive
shall not, without the prior written consent of Employer, directly or indirectly
engage in or become associated with a Competitive Activity.  For purposes of
this Agreement: (i) a “Competitive Activity” means, as of the Termination Date,
any business or other endeavor of a kind being conducted by Employer or any of
its subsidiaries or affiliates (or demonstrably anticipated by Employer or its
subsidiaries or affiliates) in a geographic area that is within ten miles of (a)
any property that is owned, leased or controlled by Employer at any time during
the term of this Agreement or (b) any oil or gas or other mineral prospect that
the Employer is evaluating or seeking to acquire an interest in at the time of
termination of the Executive’s employment; and (ii) Executive shall be
considered to have become “associated with a Competitive Activity” if Executive
becomes directly or indirectly involved as an owner, principal, employee,
officer, director, independent contractor, representative, stockholder,
financial backer, agent, partner, advisor, lender, or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity.  Notwithstanding the
foregoing, Executive may make and retain investments during the Restricted
Period, for investment purposes only, in less than 5% of the outstanding capital
stock of any publicly-traded corporation engaged in a Competitive Activity if
stock of such corporation is either listed on a national stock exchange or on
the OTC Bulletin Board if Executive is not otherwise affiliated with such
corporation. The Executive’s ownership of interests in properties producing oil
and gas or minerals, or milling operations (whether a working interest, royalty
interest, or other interest) acquired prior to the date hereof is not considered
a Competing Activity.
 
Employer and Executive agree to the following: this provision does not impose an
undue hardship on Executive and is not injurious to the public; this provision
is necessary to protect the business of Employer and its affiliates; the nature
of Executive’s responsibilities with Employer under this Agreement require
Executive to have access to Confidential Information, as such term is defined in
Section 9 of this Agreement, which is valuable and confidential to all of the
business; the scope of this Section 7 is reasonable in terms of length of time
and geographic scope; and adequate consideration supports this Section 7,
including consideration herein.
 
In the event that any of the covenants in this Section 7 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of extending
for too great a period of time or over too great a geographical area or by
reason of being too extensive in any other respect, it shall be interpreted to
extend over the maximum period of time for which it may be enforceable and to
the maximum extent in all other respects as to which it may be enforceable, and
enforced as so interpreted, all as determined by such court in such
action.  Executive acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.
 
 

6

--------------------------------------------------------------------------------


8.           Non-solicitation.  Executive agrees that (i) during the
twelve-month period following the termination of the Executive’s employment,
Executive shall not, without the prior written consent of Employer, directly or
indirectly, hire, recruit or solicit the employment or services of (whether as
an employee, officer, director, agent, consultant or independent contractor), or
encourage to change such person’s relationship with Employer or any of its
subsidiaries or affiliates, any employee, officer, director, agent, consultant
or independent contractor of Employer or any of its subsidiaries or affiliates,
provided, however, that a general solicitation of the public for employment
shall not constitute a solicitation hereunder so long as such general
solicitation is not designed to target, or does not have the effect of
targeting, any employee, officer, director, agent, consultant or independent
contractor of Employer or any of its subsidiaries or affiliates; (ii) Executive
will not convey any information (whether confidential or otherwise) or trade
secrets about any employees, officers, directors, agents, consultants and
independent contractors of Employer or any of its subsidiaries or affiliates to
any other person; and (iii) during the Restricted Period, Executive shall not,
without the prior written consent of Employer, directly or indirectly, solicit,
attempt to do business with, or do business with any customers of, suppliers to,
business partners of or business affiliates of Employer or any of its
subsidiaries or affiliates (such customers, suppliers, partners and affiliates,
collectively, “Trade Relationships”) on behalf of any entity engaged in a
Competitive Activity, or encourage (regardless of who initiates the contact) any
Trade Relationship to use the services of any competitor of Employer or its
subsidiaries or affiliates, or encourage any Trade Relationship to change its
relationship with Employer or its subsidiaries or affiliates.
 
9.           Confidentiality. Executive acknowledges that, during the course of
Executive’s employment with Employer, Executive may have developed Confidential
Information (as defined below) for Employer, and Executive may have learned of
Confidential Information developed or owned by Employer or its affiliates or
entrusted to Employer or its affiliates by others.  Executive agrees that
Executive will not, directly or indirectly, use any Confidential Information or
disclose it to any other person or entity, except as otherwise required by law.
 
“Confidential Information” means any and all information relating to Employer
that is not generally known by the public or others with whom Employer does (or
plans to) compete or do business, as well as comparable information relating to
any of Employer’s affiliates.  Confidential Information includes, but is not
limited to, information relating to the terms of this Agreement, as well as
Employer’s business, technology, practices, products, marketing, sales,
services, finances, strategic opportunities, internal strategies, legal affairs
(including pending litigation), the terms of business relationships not yet
publicly known, intellectual property and the filing or pendency of patent
applications.  Confidential Information also includes, but is not limited to,
comparable information that Employer may receive or has received belonging to
customers, suppliers, consultants and others who do business with Employer, or
any of Employer’s affiliates.
 
 
7
 

--------------------------------------------------------------------------------


“Confidential Information” does not include any information that is: (i) shown
to have been developed independently by Executive prior to Executive’s
employment with Employer; or (ii) required by a judicial tribunal or similar
governmental body to be disclosed under law (provided that Executive have first
promptly notified Employer of such disclosure requirement and have cooperated
fully with Employer (at Employer’s expense) in exhausting all appeals
 
10.           Property of Employer.  Upon any termination from Employer,
Executive agrees to return to Employer any and all records, files, notes,
memoranda, reports, work product and similar items, and any manuals, drawings,
sketches, plans, tape recordings, computer programs, disks, cassettes and other
physical representations of any information, relating to Employer, or any of its
affiliates, whether or not constituting confidential information; and Executive
agrees to return to Employer any other property, including but not limited to a
laptop computer, belonging to Employer, no later than the date of Executive’s
termination from employment for any reason, and Executive further agrees not to
retain copies of any Confidential Information.
 
11.           Section 280G Safe Harbor Cap.  In the event it shall be determined
that any payment or distribution or any part thereof of any type to or for the
benefit of Executive whether pursuant to the Agreement or any other agreement
between Executive and the Employer, or any person or entity that acquires
ownership or effective control the Employer or ownership of a substantial
portion of the Employer’s assets (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Code”)) whether paid or payable or distributed or distributable pursuant to the
terms of the Agreement or any other agreement, (the “Total Payments”), is or
will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Total Payments shall be reduced to the maximum amount
that could be paid to Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”), if the net after-tax payment to Executive after reducing
Executive’s Total Payments to the Safe Harbor Cap is greater than the net
after-tax (including the Excise Tax) payment to Executive without such
reduction.  The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payment made pursuant to the Agreement and then to
any other agreement that triggers such Excise Tax, unless an alternative method
of reduction is elected by Executive.  All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this Section 11, including determinations as to whether the Total Payments
to Executive shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a nationally
recognized accounting firm selected by the Employer (the “Accounting Firm”).  If
the Accountant determines that the Total Payments to Executive shall be reduced
to the Safe Harbor Cap (the “Cutback Payment”) and it is established pursuant to
a final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved, that the Cutback
Payment is in excess of the limitations provided in Section 6(e) (hereinafter
referred to as an “Excess Payment”), such Excess Payment shall be deemed for all
purposes to be an overpayment to Executive made on the date such Executive
received the Excess Payment and Executive shall repay the Excess Payment to the
Employer on demand; provided, however, if Executive shall be required to pay an
Excise Tax by reason of receiving such Excess Payment (regardless of the
obligation to repay the Employer), Executive shall not be required to repay the
Excess Payment (if Executive has already repaid such amount, the Employer shall
refund the amount to the Executive), and the Employer shall pay Executive an
amount equal to the difference between the Total Payments and the Shortfall Cap.
 
 
8

--------------------------------------------------------------------------------


12.           Remedies.                      Notwithstanding other provisions of
this Agreement regarding dispute resolution, Executive agrees that Executive’s
violation of any of Sections 7, 8, 9 or 10 of this Agreement would cause
Employer irreparable harm that would not be adequately compensated by monetary
damages and that an injunction may be granted by any court or courts having
jurisdiction, restraining Executive from violation of the terms of this
Agreement, upon any breach or threatened breach of Executive of the obligations
set forth in any of the Sections 7, 8, 9 or 10.  The preceding sentence shall
not be construed to limit Employer from any other relief or damages to which it
may be entitled as a result of Employee’s breach of any provision of this
Agreement, including Sections 7, 8, 9 or 10.  Employee also agrees that a
violation of any of Sections 7, 8, 9 or 10 would entitle Employer, in addition
to all other remedies available at law or equity, to recover from Executive any
and all funds, including, without limitation, wages, salary and profits, which
will be held by Executive in constructive trust for Employer, received by
Executive in connection with such violation.
 
13.           Arbitration.  If any dispute shall arise between Executive and
Employer in connection with this Agreement, and such dispute cannot be resolved
amicably by the parties, the same shall be conclusively and finally resolved by
binding arbitration. Any party hereto may commence an arbitration proceeding by
providing written notice to the other party requesting the arbitration of an
unresolved dispute. Each such dispute, if any, shall be submitted to an
arbitrator acceptable to both parties. If either Executive or Employer refuses
or neglects to agree to appoint an arbitrator within 30 days after receipt of
written notice from the other party requesting the other party to do so, the
Judicial Arbiter Group, Inc., Denver, Colorado (www.jaginc.com) may appoint such
arbitrator. The arbitrator shall be experienced in the subject matter of the
dispute. Except as otherwise specifically set forth herein, the arbitrators
shall conduct the arbitration in accordance with the rules of the Judicial
Arbiter Group, Inc. The decision in writing of the arbitrator, when filed with
the parties hereto, shall be final and binding on both parties. Judgment may be
entered upon the final decision of the arbitrator in any court having
jurisdiction.  Such arbitration shall take place in Denver, Colorado.
 
14.           Fees.  Unless otherwise agreed, the prevailing party will be
entitled to its costs and attorneys’ fees incurred in any litigation or dispute
relating to the interpretation or enforcement of this Agreement.
 
15.           Disclosure.  Executive agrees fully and completely to reveal the
terms of this Agreement to any future employer or potential employer of
Executive and authorizes Employer, at its election, to make such disclosure.
 
16.           Representation of Executive.  Executive represents and warrants to
Employer that Executive is free to enter into this Agreement and has no
contract, commitment, arrangement or understanding to or with any party that
restrains or is in conflict with Executive’s performance of the covenants,
services and duties provided for in this Agreement.  Executive agrees to
indemnify Employer and to hold it harmless against any and all liabilities or
claims arising out of any unauthorized act or acts by Executive that, the
foregoing representation and warranty to the contrary notwithstanding, are in
violation, or constitute a breach, of any such contract, commitment, arrangement
or understanding.  Executive further represents and warrants to Employer that
Executive has consulted with his legal, tax, accounting, and investment advisors
with respect to the advisability of entering into this agreement to the extent
that the Executive has determined such consultation to be necessary or
appropriate.
 
9
 

--------------------------------------------------------------------------------


17.           Assignability.  During Executive’s employment, this Agreement may
not be assigned by either party without the written consent of the other;
provided, however, that Employer may assign its rights and obligations under
this Agreement without Executive’s consent to a successor by sale, merger or
liquidation, if such successor carries on the Employer’s business substantially
in the form in which it is being conducted at the time of the sale, merger or
liquidation.  This Agreement is binding upon Executive, Executive’s heirs,
personal representatives and permitted assigns and on Employer, its successors
and assigns.
 
18.           Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
IF TO EMPLOYER TO:
9661 South 700 East
Salt Lake City, UT 84070
 
IF TO EXECUTIVE TO:
13803 Magic Wand Street
Draper, UT 84020
 



 
19.           Severability.  If any provision of this Agreement or compliance by
any of the parties with any provision of this Agreement constitutes a violation
of any law, or is or becomes unenforceable or void, then such provision, to the
extent only that it is in violation of law, unenforceable or void, shall be
deemed modified to the extent necessary so that it is no longer in violation of
law, unenforceable or void, and such provision will be enforced to the fullest
extent permitted by law.  If such modification is not possible, said provision,
to the extent that it is in violation of law, unenforceable or void, shall be
deemed severable from the remaining provisions of this Agreement, which
provisions will remain binding on the parties.
 
20.           Waivers.  No failure on the part of either party to exercise, and
no delay in exercising, any right or remedy hereunder will operate as a waiver
thereof; nor will any single or partial waiver of a breach of any provision of
this Agreement operate or be construed as a waiver of any subsequent breach; nor
will any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by law.
 
 
10

--------------------------------------------------------------------------------


21.           Governing Law.  The validity, construction and performance of this
Agreement shall be governed by the laws of the State of Utah without regard to
the conflicts of law provisions of such laws.
 
22.           Board Approval.  This Agreement was approved by the Board of
Directors of the Employer on October 7, 2009.  This Agreement is not effective
until approved by the shareholders of the Employer.
 
23.           Entire Agreement.  This instrument contains the entire agreement
of the parties with respect to the relationship between Executive and Employer
and supersedes all prior agreements and understandings, and there are no other
representations or agreements other than as stated in this Agreement related to
the terms and conditions of Executive’s employment.  This Agreement may be
changed only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought, and any such modification will be signed by the Chairman of the
Committee.  Upon approval by the shareholders of the Employer, all prior
agreements between the Employer and the Executive for the employment of the
Executive shall be immediately cancelled and terminated and of no further force
or effect.
 
[Signature Page Follows]
 
 
 
 
 
11

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.
 


 
 



       
 
 
 
 
 
 
 
By:
 
EMPLOYER:
 
/s/  Tracy A. Madsen
Tracy A. Madsen, Chief Financial Officer
and Vice President for U.S. Administration
 
 
 /s/  Harlan M. (Mac) DeLozier
Chairman, pro tem, Board of Directors
 
 
EXECUTIVE:
 
/s/Terry C. Turner
Terry C. Turner

 
 
 
 
12
 


 
 

--------------------------------------------------------------------------------

 


